— Petitioner was appointed for a probationary period of three months to the position of superintendent of plumbing in the department of public works of the city of Mount Vernon and at the end of said period was notified by the commissioner of said *750department that his services would no longer be required. He thereafter instituted this proceeding pursuant to article 78 of the Civil Practice Act for an order directing respondents to certify the appointment as permanent, and restraining them from discharging him from said position. The appeal is by petitioner from the order denying said application, and from a second order denying his motion for leave to file a certain affidavit and a certain proposed reply in the proceeding, and for reargument of the original application. Orders, except insofar as the second order denied reargument, unanimously affirmed, with $10 costs and disbursements. No opinion. The appeal from the second order, insofar as it denied reargument, is dismissed, without costs. An order denying a motion for reargument is not appealable. Present — Carswell, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ. [See post, p. 845.]